Citation Nr: 0514545	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel








INTRODUCTION

The veteran had active military service from June 1966 to 
December 1970, and from December 1984 to August 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 determination by a Vocational 
Rehabilitation Counselor (VRC) at the Milwaukee, Wisconsin 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking entitlement to 
additional vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code.     


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the veteran obtained a teaching certificate and 
employment as a sociology teacher.  

2.  In December 1996, due to the veteran's employment, the 
veteran's case status was changed to "rehabilitated."  

3.  The veteran has been continuously employed as a sociology 
teacher since September 1996.   

4.  The evidence does not reflect that the veteran's service-
connected disabilities have increased in severity to the 
extent that the effects of the disability preclude him from 
performing the duties of the occupation for which he was 
previously found rehabilitated.  

5.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which vocational training was provided in the 
past.  




CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3100 (West 
2002); 38 C.F.R. §§ 21.283, 21.284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The United States Court of 
Appeals for Veterans Claims (Court) recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable to this 
claim.  Id.   



II.  Factual Background

The veteran's DD 214, Armed Forces of The United States 
Report of Transfer or Discharge, shows that his first period 
of active military service was from June 1966 to December 
1970.  

By an October 1979 rating action, the veteran's claim of 
entitlement to service connection for the residuals of a 
shell fragment wound to the left knee was granted.  At that 
time, the RO assigned a noncompensable disability rating, 
effective from April 10, 1979, for the veteran's service-
connected residuals of a shell fragment wound to the left 
knee.  In the October 1979 rating action, it was noted that 
the veteran's nonservice-connected disabilities were (1) left 
and right knee injuries, (2) lumbosacral strain, (3) 
genuvalgum, and (4) bilateral pes planus.    

The veteran's DD 214, Certificate of Release or Discharge 
From Active Duty, reflects that his second period of active 
military service was from December 1984 to August 1995.   

A private medical statement from J.M.L., M.D., dated in 
August 1995, shows that at that time, Dr. L. indicated that 
he had followed the veteran for many years with aggressive 
and progressive rheumatoid arthritis, as well as rheumatoid 
vasculitis.  According to Dr. L., the veteran had been 
evaluated in August 1995 and had significant limitations in 
joint function diffusely and continued active arthritis with 
swelling, pain, and stiffness.  Dr. L. noted that the 
veteran's vasculitic process seemed currently stable, and 
that he took multiple medications.  Dr. L. reported that the 
veteran's arthritis significantly limited his ability to 
travel or for prolonged exertion.  According to Dr. L., the 
veteran had rheumatoid arthritis, stage III, and was 
functional class III.     

In October 1995, the veteran underwent a VA examination.  At 
that time, it was noted that according to the veteran, he had 
"more or less" constant pain in the major joints, 
especially the hands and wrists.  The veteran stated that he 
had difficulty doing simple tasks such as tying his shoes or 
putting on his socks.  Upon physical examination, the 
shoulders showed abduction and forward raising to 90 degrees, 
internal and external rotation was limited to 45 degrees.  
The elbows had a small effusion, bilaterally, and there were 
rheumatoid nodules, bilaterally.  However, there was full 
range of motion.  The wrists were markedly thickened, 
bilaterally.  There was flexion to 20 degrees and extension 
to 10 degrees, bilaterally.  There was marked thickening of 
the metacarpophalangeal joints, with early flipper 
deformities of both hands.  The grip was approximately five 
pounds, bilaterally.  On examination of the knees, there was 
a hypermobile patella, bilaterally.  There were prepatellar 
effusions, bilaterally.  There was crepitus with flexion and 
extension on the left knee, and crepitus with extension on 
the right knee.  McMurray's signs were negative on the knees, 
as were the anterior and posterior drawer signs.  The 
diagnosis was rheumatoid arthritis with multiple joint 
involvement, active, but under therapy.      

In a February 1996 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis.  At that time, the RO assigned a 60 
percent disability rating, effective from September 1, 1995, 
for the appellant's service-connected rheumatoid arthritis.  

By an April 1996 rating action, the RO granted the veteran's 
claim of entitlement to service connection for a skin 
disability, characterized as history of basal cell carcinoma, 
treated, with actinic keratosis lesions of both hands.  At 
that time, the RO assigned a noncompensable disability 
rating, effective from September 1, 1995, for the appellant's 
service-connected skin disability.  The combined rating was 
60 percent from September 1, 1995.     

VA counseling narrative reports show that in May 1996, the 
veteran was enrolled in the VA vocational rehabilitation 
(Chapter 31) program.  According to the reports, in regard to 
the veteran's history, the veteran entered West Point after 
graduating from high school and completed a bachelor's degree 
in engineering.  The veteran then had active military service 
from June 1966 to December 1970.  Upon his discharge, he 
completed a master's degree in guidance and counseling in 
1972.  He was subsequently hired in an administrative 
position, which he held from 1974 until 1984, at which time 
he decided to re-enter active duty.  After the veteran's 
retirement from the military in August 1995, he was hired as 
a part-time instructor to teach one class during the 1995-96 
school year.  However, the teaching position was a "one-
time" only opportunity and the veteran was not considered to 
be on the faculty at the school.  In regard to the veteran's 
disability conditions, it was noted that the veteran's 
arthritis was quite advanced and was considered to be 
relatively severe, given that the veteran's arthritis was 
rated as 60 percent disabling.  Thus, it was determined that 
the veteran had an employment handicap and was in need of 
vocational rehabilitation services.  The goal established was 
for the veteran to complete the requirements for a teaching 
certificate and then obtain employment as a teacher.      

In a Special Report of Training (VA Form 28-1905d), dated on 
December 6, 1996, a VA vocational rehabilitation specialist 
(VRS) noted that he had met with the veteran to review his 
Chapter 31 training program.  According to the VRS, the 
veteran attended college during the summer of 1996 and had 
obtained a 3.7 cumulative grade point average for coursework 
completed.  The veteran's Individualized Written 
Rehabilitation Plan was reviewed and according to the VRS, 
the veteran had complied with objective one of the training 
plan which called for completion of courses to obtain a 
teaching certification.  In this regard, the veteran reported 
that he had taken classes which met the criteria needed for 
the teaching certification and that he was currently employed 
as a teacher.  The veteran stated that he was employed full-
time as a faculty member.  He indicated that he started 
working in September 1996, and that his position was a 
permanent full-time position.  The VRS stated that the 
veteran's employment was consistent with the training 
received.  The VRS also noted that in light of the veteran's 
current employment, his Individualized Employment Assistance 
Plan would need to be adjusted.  According to the VRS, it was 
explained to the veteran that receipt of the employment 
adjustment and declaration of rehabilitation status would 
affect future Chapter 31 training opportunities.  The VRS 
indicated that according to the veteran, additional training 
was not required under Chapter 31 because the training 
provided had met his employment objectives.  The VRS noted 
that the veteran was employed and that he did not wish 
further Chapter 31 assistance.     

By a Special Report of Training (VA Form 28-1905d), dated on 
December 26, 1996, a VRS stated that the veteran was in 
employment services and that his case status was being 
changed to "rehabilitated."  According to the VRS, in 
August 1996, the veteran had completed coursework required 
for teacher certification.  The VRS indicated that the 
veteran was employed as a full-time teacher, and that his 
position was a permanent, full-time position.  The VRS noted 
that according to the veteran, the coursework completed met 
the prerequisite qualifications for that position and that 
additional Chapter 31 services were not required.  Thus, the 
VRS reported that the veteran had been successfully employed 
in a position consistent with training for approximately five 
months.  The VRS stated that based on the nature and duration 
of the employment, the veteran was being placed in 
"rehabilitated" status.  

Private medical treatment records, from June 1997 to May 
1998, show intermittent treatment for the veteran's 
rheumatoid arthritis.  According to the records, in May 1998, 
it was noted that the veteran continued to show chronic 
deforming changes of his rheumatoid arthritis mainly over the 
hands, wrists, elbows, and feet.  

Private medical records show that in June 1998, the veteran's 
feet were evaluated by B.A.L., M.D.  At that time, the 
physical evaluation of the veteran's feet showed that the 
veteran had pes planus, bilaterally, and was unable to 
perform single heel raises, bilaterally.  The veteran's 
hindfoot alignment was neutral.  Examination of the veteran's 
right foot showed multiple hammertoe deformities, 2 through 
5, which were non-flexible, with no skin breakdown and only 
mild corn development over the interphalangeal (IP) joints of 
the 3rd and 5th toes.  The metatarsal heads were only mildly 
prominent and were non-painful.  The veteran had significant 
hallux valgus deformity on the right, which was minimally 
flexible, and had a tender 1st metatarsal phalangeal (MTP) 
joint to palpation, as well as a range of motion.  
Examination of the left foot showed the same deformities to a 
lesser degree.  The veteran was nontender over the 1st MTP 
joint, and he was neurovascularly intact, light touch motor 
function had strong distal pulses.  The impression was 
rheumatoid arthritis, with bilateral hallux valgus deformity.  

Private medical records reflect that in June 1998, the 
veteran's hands were evaluated by R.D.B., M.D.  At that time, 
Dr. B. stated that the veteran's rheumatoid arthritis of the 
hands had progressed to the point where he had a loss of grip 
strength and some pain, particularly of the 
metacarpophalangeal joints.  The veteran had a past history 
of some triggering, particularly of the right small finger, 
but no longer had a major triggering phenomenon.  According 
to Dr. B., the veteran had not noticed the onset of deformity 
of the fingers, and did not complain greatly of what was 
rather marked limitation of flexibility of the left hand.  
The veteran had growing masses over the dorsum of the right 
wrist.  

Upon physical examination, the veteran had obvious huge 
rheumatoid nodules involving the elbows, with slight 
limitation of motion in those areas, and those were 
bothersome to him, primarily from a cosmetic standpoint, but 
also from the fact that they caused discomfort when he leaned 
his elbow against those areas and they were nearly 4 
centimeters (cm.) in diameter at the greatest.  The veteran's 
wrists showed massive bilateral extensor tenosynovitis, right 
greater than left, partially fluid filled, without any gross 
crepitus or triggering, but there was a suggestion of some 
nodularity within the ulnar extensor tendons in the right 
wrist.  The distal radioulnar joints were smooth and 
laterally unstable, and there was swelling extending all 
along the dorsal wrist and the carpus themselves.  The 
veteran's metacarpophalangeal joints showed significant 
synovitis.  On the right, there was early subluxation and 
resting ulnar deviation.  Intrinsic tightness was present to 
some degree, and he had flexor tenosynovitis, particularly of 
the right small and the right index fingers.  The thumbs were 
noted as "a little unstable" at the metacarpal phalangeal 
(MP) joints, but "generally not too bad, with a little more 
synovitis on the left side."  On the left side, the 
veteran's digital flexion mobility actively was considerably 
less than passively, and that appeared to be due to flexor 
tenosynovitis of the digits, particularly in "the long and 
the ring."  Otherwise, wrist findings were similar.  Dr. B. 
noted that x-rays showed rather early destructive changes, 
with joint space narrowing, but not a lot of erosive changes, 
and there was only mild displacement, albeit particularly on 
the right some intercarpal supination.  Dr. B. stated that 
the veteran was having advancing hand deformities.  According 
to Dr. B., the veteran's hands were in a position where they 
were likely to progress significantly in the next few years, 
as they had just begun to develop intercarpal instability 
patterns and secondary ulnar deviation and subluxation 
particularly on the right hand.  In addition, the veteran had 
underlying significant flexor tenosynovitis of the left hand, 
and to a lesser degree of the right hand, and extensor 
tenosynovitis bilaterally, right worse than left.       

A VA examination was conducted in September 1998.  At that 
time, the examining physician noted that the veteran took 
multiple medications for his rheumatoid arthritis.  The 
examiner stated that the veteran had numerous nodules on his 
elbows, some of which he had surgically removed, and 
increased deformities of his wrists and hands.  According to 
the examiner, the veteran taught five hours a day.  However, 
the examiner indicated that the veteran was markedly limited 
in the extent of walking and could not manage more than 100 
feet at a time.  The veteran could not stand more than five 
or six minutes, and he had stiffness in his knees and pain in 
his feet.  The veteran was unable to do any lifting because 
he had no strength in his hands.  He could not write properly 
and had to use a computer instead, by the "hunt and peck 
method," which he could do for about a half an hour at a 
time.  The veteran slept restlessly, but did not need 
medication at night.  He had been increasingly more fatigued.  

Physical examination showed that the veteran's gait was 
fairly normal, but he moved rather slowly.  Knees showed a 
slight valgus deformity bilaterally, and both feet were 
pronated.  Color was good, and no cyanosis or dyspnea was 
noted.  Examination of the upper extremities showed both 
shoulders could be elevated to 90 degrees and abduction was 
not limited.  Internal and external rotation showed slight 
limitation bilaterally to approximately 75 degrees.  
Examination of the elbows showed multiple tophi, with some 
surgical scars on removal of other tophi in the past.  Both 
elbows could be flexed to 135 degrees and could be fully 
extended.  The carpophalangeal joints were severely enlarged, 
limited, and there was severe ulnar deviation, bilaterally.  
There was marked swelling over the dorsal aspect of the right 
metacarpal area which was slightly tender.  The 
metacarpophalangeal joints were chronically flexed at nearly 
90 degrees and could not be extended at either hand with 
early subluxation, bilaterally.  Both thumbs showed marked 
synovitis, particularly on the left.  There was minimal 
movement and no strength in either hand, and a fist could not 
be made with either hand.  

Examination of the lumbar spine showed tenderness on 
percussion over the lumbar region.  The lumbar spine could be 
flexed forward 30 degrees and extended backwards five 
degrees.  Lateral flexion to the left was possible to 25 
degrees and 15 degrees to the right.  Rotation was to 25 
degrees on the left and 15 degrees to the right.  Examination 
of the knees showed both knees measured 44 cm. in 
circumference.  There was marked prepatellar effusion of the 
left, nontender to palpation.  Both knees could be fully 
flexed and extended, and there was marked crepitation, 
bilaterally.  Mild valgus deformity was found, bilaterally.  
Rotation of the ankles showed near normal range of motion.  
Both feet were moderately pronated and longitudinal arches 
were totally flat.  There were hammertoe deformities, 
particularly at the right foot, with bunion formation, 
bilaterally, and the "superimposed tophi, both the right and 
left metatarsophalangeal joint."  The pedal pulses were 
easily palpable, bilaterally.  Knee reflexes were equal and 
active, but no ankle reflexes could be elicited.  The 
diagnoses were (1) rheumatoid arthritis involving both hands, 
patellofemoral joints, and feet, with marked deformities, and 
(2) post-traumatic compression fracture of L4 and L5.  

At the time of the veteran's September 1998 VA examination, 
x-rays were taken of his lumbosacral spine, hands, knees, and 
feet.  The x-rays of the veteran's lumbosacral spine were 
interpreted as showing mild dextroscoliosis and mild 
compression of L4 and L5.  The x-rays of the veteran's hands 
were reported to show mild progression of rheumatoid 
arthritis of hands.  The x-rays of the veteran's knees were 
interpreted as showing minimal degenerative changes of 
bilateral patellofemoral joints.  The x-rays of the veteran's 
feet were reported to show bilateral and symmetric 
metatarsophalangeal juxta-articular erosions consistent with 
rheumatoid arthritis.      

By an October 1998 rating action, the RO granted the 
veteran's claim of entitlement to service connection for a 
compression fracture of the lumbar spine.  In that same 
rating action, the RO also recharacterized the veteran's 
service-connected rheumatoid arthritis as rheumatoid 
arthritis of the lumbosacral spine and bilateral hands, 
wrists, elbows, knees, shoulders, and feet.  In this regard, 
the RO assigned (1) a 50 percent evaluation for rheumatoid 
arthritis of the right hand, (2) a 50 percent evaluation for 
rheumatoid arthritis of the left hand, (3) a 10 percent 
evaluation for rheumatoid arthritis of the right wrist, (4) a 
10 percent evaluation for rheumatoid arthritis of the left 
wrist, (5) a 10 percent evaluation for rheumatoid arthritis 
of the right elbow, (6) a 10 evaluation for rheumatoid 
arthritis of the left elbow, (7) a 10 percent evaluation for 
rheumatoid arthritis of the right knee, (8) a 10 percent 
evaluation for rheumatoid arthritis of the left knee, (9) a 
20 percent evaluation for rheumatoid arthritis of the right 
shoulder, (10) a 20 percent evaluation for rheumatoid 
arthritis of the left shoulder, (11) a 30 percent evaluation 
for rheumatoid arthritis of the right foot, and (12) a 30 
percent evaluation for rheumatoid arthritis of the left foot.  
The aforementioned disability evaluations were all assigned 
effective from June 15, 1997.  In addition, the RO further 
assigned a 10 percent evaluation for compression fracture of 
the lumbar spine, effective from September 1, 1995, and 
effective June 15, 1997; that evaluation was included in the 
evaluation of the service-connected rheumatoid arthritis of 
the lumbar spine.  Thus, the RO assigned a 50 percent 
evaluation for rheumatoid arthritis of the lumbosacral spine, 
effective from June 15, 1997, to include compression fracture 
of the lumbar spine.  The combined rating was increased to 
100 percent, effective from June 15, 1997.  

In July 2002, the veteran reapplied for vocational 
rehabilitation benefits, indicating on his application that 
he needed certification in the area that he was currently 
teaching to maintain employment, and that he wanted to go 
back to college to obtain certification in sociology.  In a 
letter which was attached to the application, the veteran 
stated that he was currently teaching and that the new 
contract required faculty to obtain certification standards 
in the areas they taught.  The veteran indicated that he had 
become the major instructor in sociology, and needed the 
college credits to maintain that status and certification.  
The veteran noted that he also wanted to obtain certification 
as a teacher in sociology.  

By correspondence from the veteran, dated in August 2002, the 
veteran stated that he was receiving a combined rating of 100 
percent for his service-connected disabilities.  The veteran 
indicated that his service-connected disabilities had 
worsened since his last examination.  In addition, he noted 
that the occupation for which he had been trained, had 
changed significantly in regard to the requirements for a 
faculty member to maintain certification and standing.  Thus, 
in light of the above, the veteran maintained that he should 
be allowed to obtain additional vocational rehabilitation 
benefits.  The veteran reported that his arthritis had 
worsened to the extent that his attending rheumatologist, Dr. 
G.A., recommended that he not work at all due to the severity 
of the progression of the illness and his documented problems 
with a fracture of the spine.  However, the veteran stated 
that it seemed to him that the "best course" was to 
continue on, if at all possible with the help of the VA, to 
retain his position.  The veteran indicated that he wished to 
obtain the required credits in the field of sociology that 
would also allow him to consider a teaching position with a 
high school much closer to his home, if the 80 mile round 
trip to his current job became medically untenable.  

A private medical statement from G.A., M.D., dated in October 
1999, was attached to the veteran's August 2002 
correspondence.  In the October 1999 statement, Dr. A. 
indicated that the veteran had severe, deforming rheumatoid 
arthritis.  Dr. A. noted that the veteran would be best 
served by not working and that he should seek disability.

In an August 2002 determination by a VRC at the RO, the 
veteran's claim seeking entitlement to additional vocational 
rehabilitation training pursuant to Chapter 31 was denied.  
In the August 2002 determination, the VRC stated that he had 
found that the evidence of record did not warrant the removal 
of the "rehabilitated" status from the veteran's file.  The 
VRC indicated that although the veteran's disability may have 
worsened, nevertheless, once a veteran had been 
rehabilitated, Chapter 31 did not continue to provide 
financial support for renewals of certifications, continuing 
education, and the like.  According to the VRC, Chapter 31 
only provided training and support so that the veteran can 
obtain an entry-level position into suitable employment.  The 
VRC noted that in the veteran's case, the veteran was not 
maintaining that his disability was precluding him from 
performing his occupational duties; rather, the veteran was 
asking the VA to pay for additional classes to expand his 
career choices which, as stated above, Chapter 31 did not 
provide for.  

In the veteran's notice of disagreement, dated in September 
2002, the veteran stated that his request for additional 
vocational rehabilitation benefits was not based on a desire 
to expand his career choices but rather, to maintain the 
career he currently had as a General Education faculty 
member.  The veteran indicated that one half of his full time 
load was in sociology and that his new contract required 
faculty to pursue certification credentials in each major 
that they taught.  The veteran noted that in his case, the 
entire matter was predicated on obtaining those credentials 
in a field that represented fully one-half of his job.  
According to the veteran, it was possible that the issue of 
not being able to perform the job due to the 80 mile round 
trip travel would become more significant over time.  The 
veteran stated that if he was eventually unable to make the 
80 mile round trip or if the commute was against his 
physician's advice, then the option of having 
licensed/certifiable credentials in sociology to secure 
employment in the immediate area school system was the 
"whole point."     

III.  Analysis

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve independence in daily living and, to the extent 
possible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100.  "Employment 
handicap" means an impairment, resulting in substantial part 
from service-connected disability, of a veteran's ability to 
prepare for, obtain, or retain employment consistent with 
such veteran's abilities, aptitudes and interests.  38 
U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.35 (2004).

An employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.52(f)(2)(iii) (2004).

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  A veteran's case shall be assigned to 
"rehabilitated" status from employment services status when 
her case meets the criteria for rehabilitation contained in 
38 C.F.R. § 21.283.  38 C.F.R. § 21.196(a), (b) (2004).

Under 38 C.F.R. § 21.283, for purposes of Chapter 31, a 
veteran shall be declared rehabilitated when he has overcome 
the employment handicap to the maximum extent feasible as 
described in pertinent part at 38 C.F.R. § 21.283(c).  
Subsection (c) provides that a veteran is found to be 
rehabilitated when he: (1) Is employed in the occupational 
objective for which a program of services was provided or in 
a closely related occupation for at least 60 continuous days; 
(2) Is employed in an occupation unrelated to the 
occupational objective of the veteran's rehabilitation plan 
for at least 60 continuous days if the veteran concurs in the 
change; or (3) Pursues additional education or training, in 
lieu of obtaining employment, after completing the prescribed 
program of training and rehabilitation services if: (i) The 
additional education or training is not approvable as part of 
the veteran's rehabilitation program under this chapter; and 
(ii) Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

As for the veteran's "rehabilitated" status, the record 
shows that the veteran's program goal was to complete the 
requirements for a teaching certificate and then obtain 
employment as a teacher.  In this regard, the appellant took 
coursework during the summer of 1996 and obtained a teaching 
certification.  In September 1996, the veteran was hired as a 
faculty member.  The position was a full-time position.  The 
veteran subsequently indicated his satisfaction with that 
employment and he was placed in "rehabilitated" status.  It 
was considered that the veteran had found suitable employment 
and that his employment was consistent with the goal of his 
individual written rehabilitation and employment service 
plan.      

As noted, the veteran was found "rehabilitated" under 
38 C.F.R. § 21.283(c); he was "rehabilitated" to the point 
of employability.  In this regard, the veteran was declared 
"rehabilitated" as he was employed in the occupational 
objective for which a program of services was provided.  The 
veteran had obtained a teaching certificate and subsequent 
employment as a teacher.  Thus, the veteran had overcome his 
employment handicap to the maximum extent feasible as the 
goal of his rehabilitation program was substantially 
achieved.  38 C.F.R. §§ 21.196, 21.283.  Accordingly, the 
veteran was properly declared "rehabilitated."        

However, this does not end the analysis because a veteran who 
has been declared "rehabilitated" may be provided an 
additional period of services only if (1) the veteran has a 
compensable service-connected disability and either; (2) the 
current facts, including any relevant medical findings, 
establish that his service-connected disability has worsened 
to the extent that the effects of the service-connected 
disability considered in relation to other facts precludes 
him from performing the duties of the occupation for which he 
previously was found rehabilitated; or (3) the occupation for 
which he previously was found rehabilitated under Chapter 31 
is found to be unsuitable on the basis of his specific 
employment handicap and capabilities.  38 C.F.R. § 21.284.

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  In this regard, the veteran asserts, and the 
record shows, that there has been a change in severity in the 
veteran's service-connected disabilities since he attained 
rehabilitated status.  Specifically, the veteran's 
service-connected rheumatoid arthritis has increased in 
severity since December 1996, when the veteran was found to 
be rehabilitated.  Historically, the veteran's combined 
evaluations were noncompensable from April 10, 1979, 60 
percent from September 1, 1995, and following an October 1998 
rating action where the RO recharacterized the veteran's 
service-connected rheumatoid arthritis as rheumatoid 
arthritis of the lumbosacral spine and bilateral hands, 
wrists, elbows, knees, shoulders, and feet, a 100 percent 
combined evaluation was assigned from June 15, 1997.  
Additionally, in an October 1999 private medical statement 
from Dr. A., Dr. A. stated that the veteran had severe, 
deforming rheumatoid arthritis and that he would be best 
served by not working.  However, although the veteran 
contends that his service-connected disabilities have 
worsened since he attained "rehabilitated" status, the 
veteran does not contend, nor does the evidence show, that 
his service-connected disabilities have worsened to the 
extent that their effects, considered in relation to other 
facts, preclude him from performing the duties of the 
occupation for which he previously was found rehabilitated.  
38 C.F.R. § 21.284(a)(2),(3).  The veteran acknowledges, and 
the evidence shows, that he is still working as a teacher, 
the occupation for which he previously was found 
rehabilitated.  In addition, the veteran does not argue, nor 
does the evidence reflect, that the occupation for which he 
previously was found rehabilitated under Chapter 31, 
teaching, is unsuitable on the basis of his specific 
employment handicap and capabilities.

Rather, in this case, the veteran maintains that in order to 
retain his current teaching position as a sociology teacher, 
he needs to go back to college to obtain certification in 
sociology.  The veteran contends that his new contract 
requires faculty to pursue certification credentials in each 
major that they teach and, as such, he needs the college 
credits to maintain his status and certification as a 
sociology teacher.  The veteran further maintains that the 
additional certification would allow him to pursue other 
employment opportunities in the future.  In this regard, the 
veteran states that it was possible that in the future, his 
service-connected disabilities could increase in severity to 
the point where he would be unable to make the 80-mile 
commute to his current job.  According to the veteran, if his 
current commute became medically untenable, he would like to 
have the option of having licensed/certifiable credentials in 
sociology which would allow him to secure employment closer 
to where he lived.  

The Board has considered the veteran's contentions, but they 
do not satisfy the necessary criteria.  The pertinent 
regulation requires that the veteran's service-connected 
disabilities necessitate reentrance into rehabilitation.  The 
fact remains that there is no evidence that the veteran's 
service-connected disabilities preclude him from performing 
the duties of the occupation for which he previously was 
found rehabilitated.  He is currently still employed in that 
employment.  Regardless of the veteran's contentions that he 
needs college credits to maintain his status and 
certification as a sociology teacher, and to allow him to 
pursue other employment opportunities in the future, the fact 
remains that he is currently working as a teacher and, as 
such, there is no evidence showing that his service-connected 
disabilities preclude him from performing the duties of a 
teacher, the occupation for which he previously was found 
rehabilitated.  Further, the occupation for which he 
previously was found rehabilitated is not unsuitable on the 
basis of his specific employment handicap and capabilities.  
He is suitable for that employment and has maintained that 
employment for years.  There is no evidence showing that his 
service-connected disabilities made or currently make the 
occupation which he had trained for unsuitable for him.       

The purpose of the Chapter 31 vocational rehabilitation 
program is to provide the assistance necessary to enable 
veterans to obtain and maintain suitable employment, and that 
this goal was met in this case.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to additional vocational rehabilitation benefits; the Board 
concludes that the requisite provisions of 38 C.F.R. § 21.284 
have not been met.  


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


